DETAILED ACTION
RE: Johnson et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-23) and species of (i) the first ABPs comprising a heavy chain CDR1 having the sequence of SEQ ID NO:8394, a heavy chain CDR2 having the sequence of SEQ ID NO:8401, a heavy chain CDR3 having the sequence of SEQ ID NO:8406 (which is identical to SEQ ID NO: 3966, 3982, 3990, 3994, 4000, 4056, 4068, 4146, 4152, 4258, 4280, 5080) and a light chain CDR3 having the sequence of SEQ ID NO: 5079, and (b) SARS-CoV-2 receptor binding domain (RBD) in the reply filed on 2/15/2022 is acknowledged.
3.	Claims 1-30 are pending. Claims 5-7 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
4.	Claims 1-4 and 8-23 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/11/2021 has been considered by the examiner.

Drawings
6.	The drawings filed on 10/30/3021 are objected to because Figs. 20D, 25D, 34D, 35D and 44D comprise amino acid sequences that are not identified with corresponding sequence identifiers (SEQ ID NOs) within the figure or within the figure legend of the specification. 
MPEP 2422.02 states that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing,  the  sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.

Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraphs [00168], [00193] and [00420], for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
8.	Claim 10 is objected to because of the following informalities:
The term “CDRs” in line 2 should be CDR2 in view of claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-4, 8-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nature product without significantly more. 
Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a composition of matter. The claims also meet prong one of step 2A because the claims are directed to a natural-based product. The claims encompass antibodies isolated from convalescent COVID-19 patents without further modification. The specification discloses that the antibodies were identified and sequenced from B cells isolated from convalescent COVID-19 patents (see Table 5 and Examples 2 and 3) or human infected with SARS CoV-2 (claims 19-20). There is no additional elements (structure features) are recited in the claims. Placing different antibodies in a format of a composition does not add a meaningful limitation because it does not change their respective structures and functions. The combination of different antibodies fails to integrate the judicial exception into a practical application
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-4 and 8-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Claim 1-4 and 8-23 are drawn to a recombinant polyclonal protein composition (RPP), comprising at least 100 first antigen binding proteins (ABPs), each of the first ABPs comprising a cognate pair of heavy chain CDR3 and light chain CDR3, wherein 
The specification defines the term "recombinant polyclonal protein" or "RPP" as more than one recombinant antigen binding proteins (ABPs), collectively comprising more than one antigen-binding domains that specifically bind to an antigen or epitope, or multiple antigens and epitopes. The recombinant polyclonal protein or RPP can be antibodies or variants or derivatives thereof ([00155]). The specification discloses that in some embodiments, the RPP comprises an alternative scaffold ([00155]). The specification defines the term "alternative scaffold" as a molecule in which one or more regions may be diversified to produce one or more antigen-binding domains that specifically bind to an antigen or epitope ([00155]), and exemplary alternative scaffolds include those derived from fibronectin, the β-sandwich, lipocalin, thioredoxin peptide aptamers, Affibody®), ankyrin repeats and so on ([00158]). Therefore, the claims encompass a genus of antibodies and non-antibody proteins comprising a heavy chain CDR3 and a light chain CDR3. 
Firstly, the specification does not disclose any non-antibody proteins (scaffold) that comprise a heavy chain CDR1, heavy chain CDR2, heavy chain CDR3 and a light chain CDR3, and bind to SARS-CoV-2, much less non-antibody proteins that comprise only a heavy chain CDR3 and a light chain CDR3, and bind to SARS-CoV-2. The art is silent on any non-antibody proteins which comprise less than 6 CDRs of a parental antibody and bind to SARS-CoV-2. Therefore, the specification fails to disclose either a representative number of species for the genus or a structural feature that is common to the members of the genus and is correlated with the binding function. 

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). One of skill in the art would neither expect nor 
That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the artisan cannot envision the detailed structure of the encompassed antibodies and non-antibody proteins and therefore Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.

Claim Rejections - 35 USC § 112
13.	Claims 1-4 and 8-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a recombinant polyclonal antibody composition comprising at least 100 first antibodies or antigen binding fragments , does not reasonably provide enablement for a recombinant polyclonal protein composition comprising at least 100 first antigen binding domains (ABPs), wherein each of the first ABPs binds specifically to SARS-CoV-2 and comprises less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high.   
Independent claim 1 is drawn to a recombinant polyclonal protein composition (RPP), comprising at least 100 first antigen binding proteins (ABPs), each of the first ABPs comprising a cognate pair of heavy chain CDR3 and light chain CDR3, wherein each of the first ABPs specifically binds a SARS-CoV-2 receptor binding domain (RBD) 
The specification defines the term "recombinant polyclonal protein" or "RPP" as more than one recombinant antigen binding proteins (ABPs), collectively comprising more than one antigen- binding domains that specifically bind to an antigen or epitope, or multiple antigens and epitopes. The recombinant polyclonal protein or RPP can be antibodies or variants or derivatives thereof ([00155]). The specification discloses that in some embodiments, the RPP comprises an alternative scaffold ([00155]). The specification defines the term "alternative scaffold" as a molecule in which one or more regions may be diversified to produce one or more antigen-binding domains that specifically bind to an antigen or epitope ([00155]), and exemplary alternative scaffolds include those derived from fibronectin, the β-sandwich, lipocalin, thioredoxin peptide aptamers, Affibody®), ankyrin repeats and so on ([00158]). 
Therefore, the breadth of the claims encompasses a genus of antibodies and non-antibody proteins comprising less than 6 CDRs of parental antibodies. 
The specification does not teach how to make non-antibody proteins (scaffold) that comprise less than 6 CDRs of parental antibodies and bind to SARS-CoV-2. The specification does not provide guidance on how to make non-antibody proteins that comprises less than 6 CDRs of parental antibodies and bind to SARS-CoV-2. 
Furthermore, the specification does not provide working examples and guidance on making antibodies having less than 6 CDRs of parental antibodies and binding to SARS-CoV-2. There is no evidence in the specification and art that an antibody comprising less than 6 CDRs of a parental antibody can bind SARS-CoV-2.   
In re Fisher, 166 USPQ 19 24 (CCPA 1970). While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art such as antibody engineering is required for practice of the claimed invention.  
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.
.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 1 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020).
	Regarding claims 1 and 15-16, Lou et al. teaches generation of antibody libraries from 17 different COVID-19 recovered patients and screening of neutralizing antibodies to SARs-CoV-2, after 3 rounds of panning, 456 positive phage clones were obtained with high affinity to RBD (receptor binding domain) (page 3). Lou et al. teaches that the library is a phage display scFv library generated using PBMC from 17 COVID-19 convalescent patients (page 7). The scFv phage library comprising at least 456 scFv antibodies with high affinity to SARs-CoV-2 RBD meets the limitations of claim 1 (a 
	Regarding claims 17-18, Lou teaches that the positive clones were sequenced and reconstituted into whole human IgG1 (pages 3, 17 and 27).
	Regarding claims 19 and 20, Lou et al. teaches that the recombinant scFv antibodies are produced from B cells of 17 COVID-19 recovered patients (human infected with SARS CoV-2), which would necessarily use the sequences derived from B cells.
Regarding claims 21 and 22, Lou teaches that after three rounds of panning, the higher binder to SAR-CoV-2 were selected by ELISA. The scFv phage library obtained after three rounds of panning comprises 456 scFv antibodies with high affinity to SARs-Cov-2 RBD and would be expected to have an average binding titer at least 50 times higher than an average binding titer of antibodies in a serum sample from the same donor as determined by ELISA and have an average neutralization titer at least 50 times higher than an average neutralization titer of antibodies in a serum sample from the same donor as determined by in vitro assay, as evidenced by Yuan. Yuan et al. teaches that three rounds of biopanning yielded vast enrichment as output titer increased over 100 times over that of 1st round  (page 3)
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the scFv phage library comprising 456 scFv antibodies with high affinity to SARs-Cov-2 RBD of the prior art is not the same as the claimed composition comprising at least 100 scFv.  In the absence of evidence to the 
Regarding claim 23, a scFv antibody library comprising at least 456 scFv antibodies with high affinity to SARs-Cov-2 RBD can be used pharmaceutically. Buffer or water reads on a pharmaceutically acceptable excipient.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020), in view of Ravichandran et al. (bioRxiv, posted on 5/13/2020).
Regarding claim 15, Lou et al. does not teach that the 100 second ABPs bind to an antigen of SARS-CoV-2 other than RBD.
Regarding claims 19-20, Lou et al. does not teach that the antibodies are produced using sequences derived from B cells from a donor or donors injected with the SARs-CoV-2 RBD.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated scFv phage library from B cells of rabbits immunized with SARS-CoV-2 spike proteins including SARS-CoV-2 spike S1 or SARs-CoV-2 RBD in view of Ravichandran. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ravichandran et al. teaches that high affinity antibodies binding to SARS-CoV-2 spike S1 or SARs-CoV-2 RBD can be generated by immunizing rabbits with SARS-CoV-2 spike proteins including SARS-CoV-2 spike S1 or SARs-CoV-2 RBD (see abstract, pages 4 and 15).

Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643